Opinion filed November 16, 2006 















 








 




Opinion filed November 16, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00130-CR 
                                                    __________
 
                               TEDRICK
EARL JENNINGS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
 
                                                         Midland
  County, Texas
 
                                                 Trial Court Cause No. CR27408
 

 
                                                                   O
P I N I O N
Tedrick Earl
Jennings has filed in this court a motion to dismiss his appeal.  Both appellant and his counsel have signed
the motion.  The motion is granted, and
the appeal is dismissed.
 
PER
CURIAM
November 16, 2006
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., 
McCall, J., and Strange, J.